


Exhibit 10.1


Kaiser Aluminum
2016 Short-Term Incentive Plan for Key Managers


This is a summary of the Kaiser Aluminum short-term incentive program
(“STIP”) effective January 1, 2016. The STIP performance period is the 2016
calendar year. The 2016 STIP rewards participants for performance based on
adjusted pre-tax operating income in excess of a capital charge calculated as a
percentage of net assets (excluding cash equivalents) and expressed in adjusted
earnings before interest, taxes, depreciation and amortization as reported to
investors (“Adjusted EBITDA”) with modifiers for safety, quality, delivery and
manufacturing cost efficiency, with the possibility of adjustments to individual
awards based on actual performance, including individual, facility, and/or
functional.
Purpose of the 2016 Kaiser Aluminum STIP
1.
Focus attention on value creation within Fabricated Products, our core business
segment, and Corporate.

2.
Reward the achievement of aggressive performance goals.

3.
Provide incentive opportunities that are consistent with competitive market.

4.
Link incentive pay to performance as well as our success and ability to pay.

STIP Philosophy
Compensation should (i) reward management for value creation, the safe and
efficient operation of our business and customer satisfaction, (ii) stand the
test of time to provide continuity in compensation philosophy, (iii) recognize
the cyclical nature of our business, and (iv) provide a retention incentive. In
order to achieve success, participants must continue to seek out and find ways
to create value, operate safely and efficiently and provide customer
satisfaction.
Primary Performance Measures
The performance goals will be based on Adjusted EBITDA, as reflected in the
Company’s Reconciliations of Non-GAAP Measures - Consolidated, as reported in
the Company’s earnings materials.


•
Safety performance will be measured by Total Case Incident Rate (TCIR).



•
Quality performance will be measured by the no fault claim rate.



•
Delivery performance will be measured by the on-time delivery rate.



•
Manufacturing cost efficiency will be measured by the Company’s manufacturing
cost (excluding benefit costs) compared to plan.












1

--------------------------------------------------------------------------------




Target Incentive
•
A monetary target incentive amount for each participant is established for the
STIP based on the competitive market, internal compensation balance and position
responsibilities.

•
Participants’ monetary incentive targets are set at the beginning of the STIP
performance period.

•
The participant’s monetary incentive target amount represents the incentive
opportunity based on the Adjusted EBITDA, safety, quality, delivery and cost
performance results.



How The Award Multiplier Is Determined
•
At the end of the year Adjusted EBITDA will be determined and used to calculate
the Award Multiplier.

•
The Award Multiplier is adjusted within a range as follows:

•
Up to ±10% based upon TCIR

•
Up to ±10% based upon no fault claim rate

•
Up to ±10% based upon on-time delivery rate

•
Up to ±20% based on manufacturing cost efficiency, excluding benefits costs



•
Individual participant awards are modified to reflect any adjustments permitted
by the STIP and subject to a maximum final Award Multiplier of 3.0 times target.



STIP Award
Each participant’s base award is determined as the vested monetary incentive
target times the Award Multiplier modified to reflect any adjustments permitted
by the STIP.


•
Individual payouts may be adjusted up or down 100% based on actual performance,
including individual, facility, and/or functional area.

•
Adjustments to awards for senior executives and managers, including our CEO and
named executive officers, require approval by the Compensation Committee. All
other adjustments require the approval of our CEO.



Form and Timing of Payment
•
STIP awards are paid, at the Company’s election, in cash, non-restricted shares
of the Company’s common stock or a combination of cash and non-restricted shares
no later than March 15 following the end of the year.

•
Except as set forth in this STIP, Awards are conditioned on employment on date
of payment.



Detrimental Activity
•
If a participant, either during employment by the Company or any affiliate or
within one year after termination of such employment (or, if termination of such
employment results from retirement at or after age 65, within the period ending
one year after the date the Company paid the STIP award to the participant),
shall engage in any Detrimental Activity (as defined below), and the
Compensation Committee shall so find, forthwith upon notice of such finding, the
participant shall forfeit to the Company any payment received under this STIP.

•
To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any affiliate to
the participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that, except to the extent
permitted


2

--------------------------------------------------------------------------------




by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not apply to
amounts that are “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code.
•
“Detrimental Activity” means any conduct or act determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Company or any affiliate, including, without limitation, any one or more of the
following types of activity:

◦
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.

◦
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which the
Participant has had any direct responsibility during the last two years of the
participant’s employment with the Company or an affiliate, in any territory in
which the Company or an affiliate manufactures, sells, markets, services, or
installs such product, service, or system, or engages in such business activity.

◦
Soliciting any employee of the Company or an affiliate to terminate the
employee’s employment with the Company or an affiliate.

◦
The disclosure to anyone outside the Company or an affiliate, or the use in
other than the Company’s or an affiliate’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
subsidiaries acquired by the participant during the participant’s employment
with the Company or its subsidiaries or while acting as a consultant for the
Company or its subsidiaries.

◦
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the participant during employment by the Company or
any affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Company or any affiliate or the failure or
refusal to do anything reasonably necessary to enable the Company or any
affiliate to secure a patent where appropriate in the U.S. and in other
countries.

◦
Activity that results in termination for Cause (as defined below).

•
“Cause” means (i) the participant’s engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the participant’s habitual drug or alcohol use which impairs
the ability of the participant to perform the participant’s duties with the
Company or its affiliates, (iii) the participant’s indictment with respect to,
conviction of, or plea of guilty or no contest to, any felony, or other
comparable crime under applicable local law (except, in any event, for motor
vehicle violations not involving personal injuries to third parties or driving
while intoxicated), or the participant’s incarceration with respect to any of
the foregoing that, in each case, impairs the participant’s ability to continue
to perform the participant’s duties with the Company and its affiliates, or (iv)
the participant’s material breach of any written employment agreement or other
agreement between the Company and the participant, or of the Company’s Code of
Business Conduct, or failure by the participant to substantially perform the
participant’s duties for the Company which remains uncorrected or reoccurs after
written notice has been delivered to the participant demanding substantial
performance and the participant has had a reasonable opportunity to correct such
breach or failure to perform.



Other Administrative Provisions
•
The STIP will be reviewed annually.

•
Annual incentive awards paid from the STIP count as additional compensation for
purposes of the Company’s Defined Contribution and Restoration Plans but not for
other Company benefits.

•
All applicable federal, state, local and FICA taxes will be withheld from all
incentive award payments.


3

--------------------------------------------------------------------------------




•
Retirement or termination: If a participant dies, or retires at or after age 65,
or becomes disabled, the participant’s award shall be determined based on the
Company’s actual performance and prorated for the actual number of days of the
participant’s employment during 2016.

•
Leave of absence participants earn a prorated award based on the number of
months of active employment.

•
Beneficiary designation: In the event of death the deceased participant’s
designated beneficiary will receive any payments due under the STIP. If there is
no designated beneficiary on file with Human Resources, any amounts due will be
paid to the surviving spouse or, if no surviving spouse, to the participant’s
estate.

•
Non transferability: No amounts earned under the STIP may be sold, transferred,
pledged or assigned, other than by will or the laws of descent and distribution
until the termination of the applicable performance period. All rights to
benefits under the STIP are exercisable only by the participant or, in the case
of death, by the participant’s beneficiary.

•
The STIP may be modified, amended or terminated by the Compensation Committee at
any time. If the plan is terminated, modified or amended, then future payments
from the STIP are governed by such modifications or amendments. If terminated,
then a prorated award will be determined based on number of months up to
termination, and paid before March 15 following the end of the year.

•
The annual incentive award earned by any covered employee under the STIP will be
subject to any “umbrella plan” adopted by the Company in order to improve the
tax efficiency of the annual incentive award earned by any covered employee
under the STIP.

•
The STIP constitutes no right to continued employment.

•
The Chairman and CEO, with oversight from the Compensation Committee, has the
discretionary authority to interpret the terms of the plan and those decisions
shall be final, binding and conclusive on all persons affected.






4